IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs May 24, 2011

            STATE OF TENNESSEE v. MICHAEL ALVIN YOUNG

             Direct Appeal from the Criminal Court for Sullivan County
                 No. S52,872    Robert H. Montgomery, Jr., Judge




                   E2012-00726-CCA-RM-CD - Filed June 28, 2012


A Sullivan County jury convicted the Defendant, Michael Alvin Young, of aggravated
kidnapping and domestic assault. The trial court merged the two convictions and sentenced
the Defendant to eight years and six months in the Tennessee Department of Correction. On
appeal, the Defendant contended that the evidence was insufficient to support his aggravated
kidnapping conviction and that he received the ineffective assistance of counsel at trial.
After a thorough review of the record and the applicable law, this Court affirmed the trial
court’s judgment. See State v. Michael Alvin Young, No. E2010-00849-CCA-R3-CD, 2011
WL 5517281 (Tenn. Crim. App., at Knoxville, Nov. 9, 2011). The Defendant filed a Rule
11 application, pursuant to the Tennessee Rules of Appellate Procedure, to the Tennessee
Supreme Court. Our Supreme Court granted the application and remanded the case to this
Court for reconsideration in light of State v. Jason Lee White, 362 S.W.3d 559 (Tenn. 2012).
After considering the facts and circumstances of this case as compared to those in White, we
again affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which D. K ELLY T HOMAS,
J R., J., joined. J ERRY L. S MITH, J., not participating.

C. Brad Sproles, Kingsport, Tennessee, for the Appellant, Michael Alvin Young.

Robert E. Cooper, Jr., Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; H. Greeley Wells, Jr., District Attorney General; Kaylin Render-
Hortensfine, Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION
                                 I. Procedural Background

       The trial court filed its judgments in this case on March 23, 2009. On April 3, 2009,
the Defendant filed a timely motion for new trial, and, after a hearing on the motion, the trial
court denied the Defendant’s motion in a written order on April 16, 2010. On the same day,
the Defendant filed a timely notice of appeal.

       On direct appeal, this Court concluded that sufficient evidence existed to support the
Defendant’s aggravated kidnapping conviction and that the Defendant received the effective
assistance of counsel.

       On March 9, 2012, the Tennessee Supreme Court issued an opinion, State v. Jason
Lee White, 362 S.W.3d 559 (Tenn. 2012), that reviewed Tennessee’s kidnapping statutes and
concluded that our current kidnapping offenses “evince a legislative intent to punish as
kidnapping only those instances in which the removal or confinement has criminal
significance above and beyond that necessary to consummate some underlying offense, such
as robbery or rape.” Id. at *14. Our Supreme Court stated that, “[s]pecifically, trial courts
must ensure that juries return kidnapping convictions only in those instances in which the
victim’s removal or confinement exceeds that which is necessary to accomplish the
accompanying felony.” Id. at *15. In order to protect the due process rights of those on trial
for kidnapping and an accompanying felony, the Supreme Court said that “trial courts should
specifically require a determination of whether the removal or confinement is, in essence,
incidental to the accompanying felony or, in the alternative, is significant enough, standing
alone, to support a conviction.” Id. The Supreme Court then set forth an instruction that
should be provided to juries on the “substantial interference” element of a kidnapping
offense. See id. at 17. Thereafter, our Supreme Court remanded the Defendant’s Rule 11
application to this Court for reconsideration in light of White.

                                  II. Factual Background

       This case arises from the Defendant’s kidnapping and assault of his girlfriend on July
29, 2006. Based on these events, a Sullivan County grand jury indicted the Defendant for
aggravated kidnapping, domestic assault, two counts of reckless aggravated assault, and
reckless endangerment.

                                           A. Trial

       At the Defendant’s trial, the parties presented the following evidence: Lindsey Bishop,
the victim’s friend, testified that she, the victim, and another friend, Madison Hill, went to
“Club Up” at around midnight. Bishop recalled that she drank three beers that night and that

                                              -2-
she also observed the victim drinking alcohol. Bishop said that the three women were out
on the dance floor when the Defendant approached the victim from behind and grabbed the
victim’s hair so forcefully that it lifted her off the floor. The Defendant then pulled the
victim to the side of the dance floor where the victim hit her head on a pole. Bishop
described the victim as “upset,” “hurt,” and “crying.” When Bishop approached the arguing
couple, the victim did not acknowledge her, so Bishop left to pay her bill. When she returned
to where the Defendant and the victim had been arguing, they were gone.

        Bishop testified that, as she exited Club Up, she heard screaming. Bishop ran toward
the screaming and saw that the victim was partially in a car by which Hill was also standing.
The Defendant pushed Hill down and then picked up the victim’s legs, put them inside the
car, and closed the car door. Bishop said that she opened the passenger side door of the car
to check on the victim, who had lost her shoes in the struggle and was crying with her head
in her hands. Before Bishop could speak with the victim, the Defendant started the car and
drove it in reverse, causing the car door to knock Bishop over, and then sped away. Bishop
said that she sustained bruises and scratches from being knocked to the ground by the car
door. Bishop said that later, at the police station, she gave a statement about these events to
the police.

       On cross examination, Bishop agreed that, while she was present during the
altercation between the victim and the Defendant, the victim never indicated she wanted to
leave the club with Bishop.

       The victim testified that, at the time of this incident, she lived with the Defendant.
The victim said that on the night of July 29, 2006, she arranged to go out with some friends
and to meet up with the Defendant later that night at Club Up. The victim rode to Club Up
with Bishop, and, when they arrived, they drank and talked with friends. The victim admitted
drinking that night and, although she did not recall how many drinks, she agreed that she was
“intoxicated.” When asked to describe her contact with the Defendant that night, the victim
said the following:

       The only thing that I really remember is I believe maybe [Hill] or [Bishop] and
       I were going to the dance floor to dance and I had saw him sitting at the bar
       and [Hill] and I went to say hi or whatever and then after that I don’t really
       recall anything.

The victim further explained that she “bruise[d] very easily so [she] always [had] bruises.”
The State then showed the victim photographs taken the morning of this incident, and she
identified a knot on her head in one of the photographs. The victim testified that she did not
have that knot on her head before she went to Club Up that night.

                                              -3-
        On cross-examination, the victim testified that she did not know how she got the knot
on her head. The victim confirmed that she remembered speaking with the Defendant at the
bar and the next thing she remembered was a police officer pulling them over for speeding.
The victim said that she spoke with the police officer, outside the Defendant’s presence, and
that she never told the police officer that she was in trouble or needed assistance. The police
officer then released the Defendant and victim, and they went to their apartment. At some
point, the victim wanted cigarettes, so the Defendant drove the victim to a store where police
officers asked the Defendant and victim to go to the Kingsport Police Department. The
victim agreed that she and the Defendant “voluntarily” went to the police station.

       Madison Hill testified that she knew the victim because the two worked together at
Cheddar’s restaurant. Hill said that on the night of July 29, 2006, she went to Club Up with
the victim and Bishop. While out on the dance floor, the Defendant approached the victim,
grabbed her by the hair, and in the course of doing so knocked the victim’s head against
Hill’s head. Hill said she then watched as the Defendant “push[ed], shov[ed], and dr[u]g”
the victim outside. The victim fought against the Defendant, kicking and screaming. Hill
followed the Defendant and victim out into the parking lot where the Defendant carried the
victim over his shoulder and then put her into his car. The victim tried to get out of the car,
and Hill attempted to help her. After trying unsuccessfully to get the victim out of the car,
Hill went to the back of the car to get the license plate number. While she was doing so, the
Defendant backed up and hit Hill, knocking her down and scraping her right knee. On cross-
examination, Hill admitted that she had been drinking that night and agreed she was “[v]ery”
intoxicated. Hill clarified that she did not think the Defendant hit her with the car
intentionally. She further explained that the reason she tried to get the license plate number
and help the victim out of the car was because she believed the victim needed “protection and
help.” Hill said that the victim, “didn’t want to leave.”

       Matthew Smith testified that he drove to Club Up on the night of July 29, 2006, to
give Bishop a ride home. When he arrived, Smith observed the Defendant dragging the
victim down the sidewalk while the victim screamed, “Help me, help me, please somebody
help me.” Smith watched as the Defendant put the victim in a car and “quickly” drove off.

       Officer Penny Makowski, a Kingsport Police Department officer, testified that she
interviewed Madison Hill, Lindsey Bishop and Corrine Roebuck, each of whom witnessed
these events. Officer Makowski said that she also interviewed the victim, who she described
as “very upset, crying, injured, [and] scared” during the course of the interview.

       Based upon this evidence, a jury convicted the Defendant of aggravated kidnapping
and domestic abuse. The trial court merged the two convictions and ordered the Defendant
to serve eight years and six months in the Tennessee Department of Correction.

                                              -4-
                            B. Hearing on Motion for New Trial

       After the trial, but before the sentencing hearing, the trial court appointed a new
attorney (hereinafter referred to as “Appellate Counsel”) for the Defendant. Appellate
Counsel filed the motion for new trial, which included claims that the Defendant’s trial
counsel (hereinafter referred to as “Counsel”) was ineffective. The trial court held four
hearings on the Defendant’s motion for a new trial. At the first hearing date, on November
4, 2010, the Defendant told the trial court that he was unhappy with Appellate Counsel.
Upon questioning, the trial court re-set the hearing date to provide Appellate Counsel and the
Defendant an opportunity to resolve the Defendant’s concerns about his representation.

                  1. Motion for New Trial Hearing - November 30, 2009

         At the second hearing on the Defendant’s motion for a new trial, the Defendant
testified about an alleged conflict that he believed prevented Counsel from representing him
at trial. The Defendant said that, initially, a general sessions judge appointed an attorney
from the public defender’s office to his case. The Defendant agreed that this attorney
withdrew from the case. He explained that the public defender wanted him to waive the
preliminary hearing, and he disagreed. The public defender told him to go back to his holding
cell and then returned “five minutes later saying that [the Defendant had] called her a name
or whatever.” The Defendant said that “then she just left,” and the general sessions court
judge appointed a private attorney to represent him.

        The Defendant testified that, after the case was sent to criminal court, the trial court,
because the Defendant was once again no longer represented, appointed Counsel, a public
defender, to represent him. At the time of Counsel’s appointment, Counsel stated to the trial
court that he “may have a conflict with representing” the Defendant. The Defendant
explained that, at the time, he did not understand the meaning of “conflict of interest,” and
the issue was never raised or discussed again.

        Counsel also testified at this hearing, agreeing that the trial court appointed him to
represent the Defendant. Counsel said he was unaware that the Defendant allegedly called
the first public defender appointed to represent him an insulting name. Counsel said that
neither the public defender nor the Defendant ever mentioned the name-calling incident.
Upon questioning by the trial court, Counsel said, “I have no recollection of there being a
conflict at all and if there was something brought to my attention that someone else was
assigned this case, a private attorney, then usually I would make inquiry as to the support staff
to check.” Counsel went on to explain that, even had he been told that the Defendant called
another public defender in his office a name, such an incident was not something he believed
would prevent the public defender’s office from handling the case. When asked whether he

                                               -5-
remembered making a statement to the trial court about a conflict with the Defendant’s case,
Counsel responded, “I do not recall that. That doesn’t mean it didn’t happen. I mean if I said
it in open court it will be on the record but I do not recall that at all.” After this evidence was
presented, the trial court set another date upon which to resume the hearing.

                    2. Motion for New Trial Hearing - March 15, 2010

        At the next hearing, the Defendant offered the testimony of Crystal Heishman, the
Washington County Sheriff’s Department officer who stopped the Defendant for speeding
while he was driving the victim away from Club Up. Officer Heishman testified that, on the
night of July 29, 2006, she conducted a traffic stop involving the Defendant as the driver of
the vehicle. Officer Heishman said that she was summoned to court for the Defendant’s
original trial date, and she brought with her the video recording of the traffic stop. She
showed the video recording to both the State and Counsel. Counsel ultimately did not call
Heishman to testify at trial. Officer Heishman speculated that Counsel did not call her to
testify in part because she believed the victim lied to her during the traffic stop. During the
stop, when Officer Heishman approached the vehicle to speak with the Defendant, she
observed the victim with “tears running down her face” and “blood on her arm.” The
Defendant denied that he assaulted the victim, and, when Heishman separated the victim from
the Defendant to give her an opportunity to tell the officer the truth, the victim maintained that
the Defendant did not hurt her. The victim explained that she received the injuries during a
fight at a club with another female. Officer Heishman had “no reason to doubt her,” so she
released the Defendant and the victim after she gave the Defendant a traffic citation.

       Whitney Taylor, an attorney in Kingsport, Tennessee, testified that he represented the
Defendant on charges unrelated to the present case. Taylor recalled a meeting where Counsel,
the Defendant, and he met to discuss a possible plea negotiation for all of the Defendant’s
charges in this case and the charges for which Taylor represented the Defendant. Taylor said
Counsel reviewed the Defendant’s charges with him and the possible punishments. Taylor
said that Counsel did a “very thorough job” in reviewing the case with the Defendant.

        The Defendant testified that Counsel was ineffective for failing to call Officer
Heishman and present the video recording of the traffic stop. The Defendant complained that
Counsel had mentioned the officer as a witness in opening argument and should not have done
so if he did not intend to call the officer to testify. The Defendant said that Counsel never
discussed with him the content of Officer Heishman’s testimony or the decision whether to
call her. The Defendant said that the video recording of the traffic stop would have refuted
the State’s evidence that the Defendant kidnapped the victim because the video showed the
victim freely exiting the vehicle two times during the course of the video recording.



                                                -6-
        The Defendant said that, after Officer Heishman released them, he drove to their
apartment. Shortly thereafter, the victim wanted cigarettes, so the Defendant drove her to the
store. Upon arriving at the store, a police officer approached the Defendant and requested the
Defendant’s identification. The officer then asked the victim if she was okay, and she replied
that she was okay. The officer returned to his vehicle to check the Defendant’s identification,
and, when he returned, he told the Defendant about the allegations of kidnapping. The
Defendant testified that the victim told the officer that the Defendant had not kidnapped her.
The officer then asked if they would be willing to follow him to the police station to
“straighten this out.” The Defendant agreed, and he drove the victim to the police station.
The Defendant testified that he and the victim were separated, and, a short time later, an
officer took the Defendant to booking on charges of domestic assault. The Defendant
explained that Counsel should have used this information to show that the victim was not
kidnapped because police allowed her to stay in the vehicle with the Defendant while he
willingly drove to the police station. The Defendant agreed that Counsel asked the victim on
cross-examination if she willingly went to the police station, but he maintained that Counsel
should have “[brought] it out properly” and called the officers involved to testify.

        The Defendant testified that Counsel was ineffective for failing to file a motion to
suppress Bishop’s and Hill’s statements to the police because they were intoxicated at the time
they provided the statements. The Defendant said that he never asked Counsel to file a
suppression motion, but he did inform Counsel that both witnesses were intoxicated the night
of the incident. Upon questioning by the trial court, the Defendant agreed that the witnesses’
statements were not introduced at trial. Further, the Defendant agreed that Counsel cross-
examined both witnesses on the issue of intoxication. The Defendant clarified that he
believed that neither witness should have been allowed to testify at all because they were
intoxicated the night of the incident. Specific only to Hill’s testimony, the Defendant claimed
that Counsel failed to present to the jury that Hill was under the age of twenty-one at the time
she drank alcohol. In explaining this issue, the Defendant said, “I mean how was she able to
testify to anything when I mean she wasn’t even of age to even been drinking in the club that
night. Actually she should have been in jail with me, to be honest.”

        The Defendant testified that Counsel failed to “effectively” cross-examine Officer
Makowski. Officer Makowski testified at trial that Hill had been drinking but that she did not
believe Hill to be so impaired that she could not give a statement. The Defendant argues that
this statement directly conflicts with Hill’s statement that she was “very much so intoxicated,”
and Counsel should have cross-examined Officer Makowski on these conflicting statements.

       The Defendant claimed that Counsel was ineffective for failing to interview the victim.
Although the Defendant never discussed this with Counsel, the Defendant testified that
interviewing the victim should have been obvious to Counsel. The Defendant testified that

                                              -7-
he was still in contact with the victim at the time of trial and rode to the courthouse with her
on the day of his trial. The Defendant said that he did not know if Counsel was aware of the
Defendant’s continued contact with the victim. The Defendant said that the victim gave a
victim impact statement for the presentence report wherein she said that the Defendant did not
kidnap her. The Defendant testified that the trial court should consider the victim impact
statement as newly discovered evidence because the victim never gave a statement prior to
the Defendant’s trial.

        Finally, the Defendant testified that Counsel failed to discuss potential strategies and
tactical choices with him. As an example, the Defendant referred to Counsel’s decision not
to call Officer Heishman to testify. The Defendant said that Counsel discussed the possible
plea agreement with him, but Counsel did not discuss trial strategies.

       At this point, the Defendant requested that he be allowed to make an offer of proof as
to what his testimony would have been at trial. The State objected to the Defendant’s making
an offer of proof because the State was not prepared to cross-examine the Defendant two
years after trial without notice, and the State contended that the Defendant would now benefit
from hindsight. The trial court reset the hearing to give the attorneys an opportunity to
prepare for the offer of proof.

                  3. Motion for a New Trial Hearing - March 22, 2010

       The trial court allowed the Defendant to make an offer of proof as to his testimony had
he elected to testify at trial. The Defendant made the following offer of proof as to the events
of July 29: The Defendant testified that he and the victim lived together, and the victim
wanted to go to Club Up with Bishop and Hill. The Defendant said that he was not angry with
the victim for going but that the victim’s mother had advised the victim not to go, and the
Defendant had a “bad feeling” about her going. The Defendant said that he too advised the
victim not to go but that ultimately he “let her go out.” The Defendant had other plans for the
evening, which were later cancelled, so he called the victim and told her he would join her at
Club Up.

        The Defendant testified that he had been at the club probably 45 minutes to an hour
when the altercation between he and the victim occurred. The Defendant said that as the
victim and Hill walked out onto the dance floor they were “trying to hold each other up,” and
the victim was about to fall due to the level of their intoxication. The Defendant admitted that
he was “kind of angry” as he made his way out on to the dance floor that the victim was “not
handling herself properly.” The Defendant said that he approached the victim from behind
and grabbed her hair, which caused the victim to lose her footing and fall. The Defendant said
that he reached down and picked the victim up but that she “jerked away” from him. At this

                                              -8-
point, a female unknown to the Defendant approached and began yelling and cursing at the
Defendant. A bouncer for the club then approached and asked the Defendant if he needed any
help. The Defendant explained to the bouncer that his girlfriend was intoxicated and, because
of another unrelated altercation in the club, the Defendant wanted to get her out of the club
“before anything happens.” While the Defendant was speaking with the bouncer, he lost sight
of the victim but later found her leaning against the rail at the edge of the dance floor with
another girl unknown to the Defendant. This girl was yelling and cursing at the victim, but
there was no physical contact between the two women. The Defendant said that he stepped
in between the victim and this unknown girl and moved the victim “to the side.” The
Defendant tried to calm the victim and explained to her that there was an altercation in the
club and that they needed to leave. The victim agreed, and the two left the club.

        The Defendant testified that, as they walked down the steps to get out of the club, Hill
approached, yelling to the victim not to leave with the Defendant. The victim, wearing high
heels, lost her footing on the stairs and fell down. The Defendant said that he grabbed the
victim’s arm, and the victim kicked off her shoes. The victim then started “go[ing] off” on
the Defendant telling him that she could, “walk by [her]self.” The Defendant described the
victim as “screaming” and “flailing.” The Defendant testified that he again attempted to calm
the victim as they proceeded toward the car. Hill began screaming for help and grabbed the
victim’s arm. The victim pushed Hill back, knocking Hill down onto the ground. The
Defendant said that they passed people as they went out to the car but that he did not know
any of those people.

        The Defendant testified that when they finally reached the car, Hill was still yelling,
so the Defendant suggested that Hill ride with them. Hill ran to a nearby truck and asked the
driver to call the police. The Defendant also approached the truck and explained that Hill was
drunk and asked the driver if he knew Hill and could help the Defendant. The driver never
responded and Hill ran back to the car and tried to get the victim out. The Defendant again
assured Hill that the victim was fine and offered to give Hill a ride home. The Defendant said
that Hill would not listen to him, so he got into the car and put the car in reverse. At this
point, Bishop appeared and tried to open the passenger side door as the Defendant was
reversing the car. The Defendant said that he stopped the car, and he told the victim to shut
the car door, during which time, Bishop and Hill yelled and banged on the car windows
instructing the victim to “get out of the car.”

       The Defendant explained that the victim had ample opportunity to get out of the car
had she wanted to do so. The Defendant said that the victim was alone in the car while he
approached the man in the truck approximately thirty feet away. The Defendant denied
forcing the victim to leave the club or get into the car with him.



                                              -9-
        The Defendant testified that, on their way home, Officer Heishman pulled their car
over. After this traffic stop, they continued to their apartment, which was two or three
minutes from where the officer pulled them over. The Defendant said that when he pulled
into the driveway, the victim indicated that she wanted cigarettes, so he drove her to the store.
On their way to the store, he noticed two Kingsport police cars driving fast. A third police
car behind the first two police cars slowed and followed the Defendant into the store parking
lot. An officer approached the car and asked for the Defendant’s identification. The
Defendant provided his driver’s license, and the officer returned to his car and talked with
officers from three other police vehicles that had also arrived at the store. The Defendant
testified that when the officer returned, he told the Defendant that someone reported that the
Defendant kidnapped the victim. The Defendant also testified that the victim told the police
officer, “[The Defendant] did not kidnap me.” The officer looked at the Defendant and
victim, shrugged his shoulders, and asked if the Defendant would drive to the police station
“to straighten this out.” The Defendant agreed and followed the officer to the police station
where he and the victim were separated. An officer retrieved the Defendant “three minutes
later” and took the Defendant to booking. The Defendant asked why he was being arrested
and the officer said for “domestic violence.” The Defendant testified that he “accepted that”
because he had pulled the victim’s hair, but the next morning he learned that he was charged
with kidnapping and “all the other stuff.”

        When asked about Officer Heishman’s description of the victim during the traffic stop
as “crying and bleeding,” the Defendant denied any knowledge of blood on the victim. As
to the victim’s crying, he explained that the victim had fallen asleep during the drive and he
woke her when the officer pulled them over. The Defendant “guess[ed]” the victim began
crying when he woke her because she was worried that the Defendant might get in trouble due
to her friend’s threats at the club to call police.

       The Defendant testified that he never gave Counsel a list of potential witnesses but that
he told Counsel “about the bouncers and everything.” The Defendant agreed that, although
Counsel did not ask Hill about her age, he did ask another witness about the fact that Hill was
underage and drinking the night of this incident.

       Counsel testified that the Defendant was indicted on five charges, but the jury
convicted the Defendant of only two of those charges. Counsel said that he interviewed the
victim’s mother, but he did not believe she could contribute anything to the evidence because
she was not present. Counsel said that he believed he also spoke with the victim either on the
phone or in person because he knew that the victim was “pleading amnesia.”

      Counsel testified that he made the decision to not call Officer Heishman. He
maintained, however, that he explained the decision to the Defendant before releasing Officer

                                              -10-
Heishman from the subpoena, and the Defendant agreed. Counsel recalled that he spoke with
Officer Heishman numerous times before trial, and it became “abundantly clear” that Officer
Heishman was “embarrassed by the fact that she felt, rightly or wrongly, . . . that she had been
somehow lied to at the stop.” Officer Heishman made clear to Counsel that she wanted to let
the jury know that she made a mistake by letting the Defendant go that night. Further, the
video recording showed Officer Heishman asking the victim why she was crying, and the
Defendant interjected before the victim could answer, offering that the victim was involved
in an altercation with another female. Counsel believed this to be inconsistent with the trial
testimony. Counsel explained that he did not want to provide the jury with evidence that
raised the inference that the victim and the Defendant may have created a “cover-up story.”


        Counsel testified that he met with the Defendant at each of the court hearings and on
at least on three additional occasions. One of the meetings was at Taylor’s office to discuss
a settlement. After reviewing the charges and potential punishments with the Defendant,
Counsel negotiated a favorable plea with the State. The Defendant indicated he would accept
the offer but wanted to first discuss the offer with his grandmother. Then, he would let
Counsel and Taylor know his final decision. Counsel said he did not hear from the Defendant
for a month but recalled that he unsuccessfully attempted to contact the Defendant; although,
he made no notes indicating the attempted contact. The next contact Counsel had with the
Defendant was the day of trial, and the Defendant told Counsel he would not accept the plea
offer.

       In reference to the Defendant’s complaint that Counsel failed to suppress the
statements of Hill and Bishop, Counsel said that the statements never came in at trial.
Counsel recalled that Hill’s and Bishop’s testimony at trial was detrimental to the State’s case
in that they both freely admitted they were drinking and intoxicated the night of these
incidents. Counsel testified that he reviewed the case with the Defendant. Counsel did not
recall the Defendant providing the names of any specific witnesses other than Officer
Heishman.

       On cross-examination, Counsel acknowledged that he did not have a “rock solid
recollection of sitting down with [the victim],” but he knew she claimed amnesia. Counsel
said that he positively “sat down” with the victim’s mother. Counsel testified that he did not
review the police videotape of Officer Heishman’s traffic stop with the Defendant because
he did not have access to the video for very long.

       Counsel agreed that he mentioned Officer Heishman in opening argument. Counsel
explained that, at that time, he believed the victim was going to testify that she did not
remember anything, so he thought the only way to get the traffic stop before the jury was

                                              -11-
Officer Heishman’s testimony. Once on the stand, however, the victim testified about the
relevant portions of the traffic stop. Counsel said that he then decided not to call Officer
Heishman because he believed the victim’s testimony was “better.”

       Counsel testified about the decision to not call the Kingsport police officers as
witnesses at trial. He said that it is a “very, very dicey prospect to place arresting officers on
the stand as your witness.” The potential for damage to the Defendant’s case on the State’s
cross-examination is great, and he wanted to prevent that opportunity for the State. Counsel
did not recall the Defendant requesting that Counsel subpoena the Kingsport officers.

       Appellate Counsel called the Defendant as a rebuttal witness. The Defendant testified
that he did tell Counsel that he wanted the Kingsport officers present during his trial. The
Defendant agreed that he did not provide the officers’ names to Counsel, but he believed they
were in the police report. The Defendant said that “we” tried to get the Kingsport officers “to
come to this hearing but for some reason nobody knows who they are.”

       Based upon this evidence, the trial court denied the Defendant’s motion for a new trial.

                                         III. Analysis

      On appeal, the Defendant contends that the evidence is insufficient to support his
aggravated kidnapping conviction and that he received the ineffective assistance of counsel.

                               A. Sufficiency of the Evidence

       The Defendant contends the evidence is insufficient to support his aggravated
kidnapping conviction because the victim’s testimony “clearly indicate[d] that she did not
view the circumstances of the night in question as kidnapping.” The State responds that the
testimony of several people who saw the Defendant grab the victim by her hair, removing the
victim from the club, which caused her to suffer injury, and forcing her into the car is
sufficient evidence for a jury to find the Defendant guilty of aggravated kidnapping.

       When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State, “any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P. 13(e), State v.
Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d 247, 276 (Tenn.
2002)). This rule applies to findings of guilt based upon direct evidence, circumstantial
evidence, or a combination of both direct and circumstantial evidence. State v. Pendergrass,
13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In the absence of direct evidence, a

                                               -12-
criminal offense may be established exclusively by circumstantial evidence. Duchac v. State,
505 S.W.2d 237, 241 (Tenn. 1973). The jury decides the weight to be given to circumstantial
evidence, and “[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury.” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citations omitted).
“The standard of review [for sufficiency of the evidence] is the same whether the conviction
is based upon direct or circumstantial evidence.” State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). In determining
the sufficiency of the evidence, this Court should not re-weigh or re-evaluate the evidence.
State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this Court
substitute its inferences for those drawn by the trier of fact from the evidence. State v. Buggs,
995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956).
“Questions concerning the credibility of the witnesses, the weight and value of the evidence,
as well as all factual issues raised by the evidence are resolved by the trier of fact.” State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997); Liakas, 286 S.W.2d at 859. “A guilty verdict by
the jury, approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Cabbage, 571 S.W.2d 832,
835 (Tenn. 1978) (quoting State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973)). The
Tennessee Supreme Court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d 274,
279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the presumption
of innocence and raises a presumption of guilt, the convicted criminal defendant bears the
burden of showing that the evidence was legally insufficient to sustain a guilty verdict. State
v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

       In this case, the jury convicted the Defendant of aggravated kidnapping, which requires
proof beyond a reasonable doubt that a defendant falsely imprisoned a victim, and the victim
suffered bodily injury. T.C.A. § 39-13-304 (2010). False imprisonment occurs where a
defendant “knowingly removes or confines another unlawfully so as to interfere substantially

                                              -13-
with the other's liberty.” T.C.A. § 39-13-302(a) (2010).


        The evidence, considered in the light most favorable to the State, proves that the
Defendant grabbed the victim’s hair, jerking her up off of the dance floor and causing her
head to hit Hill’s head. While the Defendant maintained his grip on the victim’s hair, the
victim fell numerous times on the dance floor until the Defendant pulled her to the side of the
dance floor, where her head hit a pole, causing a large knot on her head. The Defendant and
the victim then engaged in a verbal argument before exiting the building. Upon their exit, the
Defendant was seen “push[ing], shov[ing] and drag[ging]” the victim out of the club while
the victim tried to resist by hitting the Defendant and screaming for help. The Defendant
physically put the victim into the car and drove away.


        This evidence shows that the Defendant physically removed the victim against her will
from the dance floor and the club. Due to this interaction, the victim suffered bodily injury,
a knot to her head. Accordingly, we conclude that the evidence is sufficient to support the
jury’s finding the Defendant’s guilt of aggravated kidnapping beyond a reasonable doubt. As
such, the Defendant is not entitled to relief on this issue.


       As part of the Defendant’s sufficiency argument, he claims that convictions for both
aggravated kidnapping and domestic assault violate double jeopardy. The State responds that
because the two convictions were merged, the Defendant’s argument is without merit. We
agree.


        The Double Jeopardy Clauses of the United States and Tennessee Constitutions both
state that no person shall be twice put in jeopardy of life or limb for the same offense. U.S.
Const. amend. 5; Tenn. Const. art. I, § 10. In addition to protecting against a second
prosecution for the same offense in which the defendant either received a conviction or an
acquittal, this clause has also been interpreted to protect against multiple punishments for the
same offense. North Carolina v. Pearce, 395 U.S. 711, 717 (1969), overruled on other
grounds, Alabama v. Smith, 490 U.S. 794 (1989); State v. Phillips, 924 S.W.2d 662, 664
(Tenn. 1996).


       In this case, the jury found the Defendant guilty of both aggravated kidnapping and
domestic assault for the same offense. The trial court, however, merged the two verdicts
under one conviction as reflected on the judgment forms. Thus, the Defendant was subject
to only one punishment, a sentence of eight years and six months, for aggravated kidnapping.
A double jeopardy problem does not exist where the trial court’s entry of only one judgment

                                              -14-
of conviction imposes only one sentence, protecting the defendant from receiving multiple
punishments for the same offense. State v. David Eric Price, No. E1999-02684-CCA-R3-C,
2000 WL 1015914, at *31 (Tenn. Crim. App., at Knoxville, July 25, 2000); see also State v.
Addison, 973 S.W.2d 260, 266-67 (Tenn. Crim. App. 1997); State v. Zirkle, 910 S.W.2d 874,
889 (Tenn. Crim. App.1995).


       Lastly, even in light of State v. Jason Lee White, 362 S.W.3d 559 (Tenn. 2012), we
affirm the judgment of the trial court and conclude that the evidence was sufficient to support
the Defendant’s conviction of aggravated kidnapping. White requires that “juries return
kidnapping convictions only in those instances in which the victim’s removal or confinement
exceeds that which is necessary to accomplish the accompanying felony.” White,362 S.W.3d
at 578. In returning such verdicts, White requires that the juries be properly instructed as to
the elements of kidnapping, aggravated kidnapping, and/or especially aggravated kidnapping.
Id. Specifically, the Supreme Court provided trial courts with a detailed jury instruction on
the meaning of “substantial interference” as it is stated in the kidnapping statutes. See id. at
580-81. Although the jury in this case was not given instructions that specifically defined
“substantial interference,” the trial court did give the standard jury instructions regarding
aggravated kidnapping and kidnapping, specifically defining one’s “liberty” upon request
from the jury.


        After reviewing the facts and circumstances of this case, we conclude that, whether the
trial court had provided the jury with instructions as detailed in White or the standard
instructions without the additional explanation of “substantial interference,” the evidence was
legally sufficient for the jury to convict the Defendant of both aggravated kidnapping and
domestic assault, the “accompanying” offense in this case, as contemplated by White.1 As
mentioned previously, the Defendant first entered the club, grabbed the victim’s hair, and
forced her off the dance floor, which caused her to injure her head. The Defendant then
forcefully pushed and shoved the victim out of the club while the victim attempted to resist
and scream for help. The Defendant proceeded to physically place the victim into his vehicle
against her will and drive away from the premises with the victim in the vehicle. Based on
this evidence, the jury convicted the Defendant of aggravated kidnapping and domestic
assault. The facts in this case do not involve an aggravated kidnapping in which the victim’s
removal or confinement was “essentially incidental” to the conduct that constituted the



        1
         In White, the Supreme Court uses “accompanying felony” throughout the opinion. In
our view, “accompanying offense” would also be appropriate, as the same issues dealt with in
White may arise in cases involving felonies, misdemeanors, or, as in this case, a combination of
the two.

                                              -15-
domestic assault. The elements of domestic assault do not include restraint, removal, or
confinement. In the present matter, the Defendant approached the victim from behind the
dance floor, grabbed her by the hair, and slammed her into a pole. Any failure by the trial
court to provide a detailed definition of “substantial interference,” as suggested in White,
would not implicate the Defendant’s due process rights. The jury was, therefore, properly
instructed in this case. As a result, we conclude that the evidence was sufficient for the jury
to find the Defendant guilty of aggravated kidnapping and domestic assault beyond a
reasonable doubt.


       The Defendant is not entitled to relief as this issue.


                            B. Ineffective Assistance of Counsel


       The Defendant asserts that he received the ineffective assistance of counsel because
Counsel failed to adequately investigate the case and made numerous errors during the trial.
The State responds that the Defendant failed to prove Counsel’s deficiency or that any alleged
deficiency prejudiced the Defendant.


        Claims of ineffective assistance of counsel are generally more appropriately raised in
a petition for post-conviction relief rather than on direct appeal. See State v. Carruthers, 35
S.W.3d 516, 551 (Tenn. 2000). This Court has consistently “warned defendants and their
counsel of the dangers of raising the issue of ineffective assistance of trial counsel on direct
appeal because of the significant amount of development and fact finding such an issue
entails.” Kendricks v. State, 13 S.W.3d 401, 405 (Tenn. Crim. App. 1999). Raising the issue
of ineffective assistance of counsel on direct appeal is “a practice fraught with peril.” State
v. Thompson, 958 S.W.2d 156, 161 (Tenn. Crim. App. 1997). This peril is two-fold. First,
ineffective assistance can rarely be established without an evidentiary hearing. See Strickland
v. Washington, 466 U.S. 668, 689-90, 694 (1984). Post-conviction procedures afford an
evidentiary hearing to a Defendant with colorable claims. See T.C.A. §§ 40-30-109(a), -110
(2006). Second, raising the issue in the direct appeal could result not only in losing on appeal,
but also in barring the claimant from raising the issue later in the post-conviction arena.
T.C.A. §§ 40-30-106(f) & (h) (2006). A post-conviction claim for ineffective assistance of
counsel will be dismissed where that claim has previously been determined by another court.
T.C.A. § 40-30-106(f). “A ground for relief is previously determined if a court of competent
jurisdiction has ruled on the merits after a full and fair hearing. A full and fair hearing has
occurred where the petitioner is afforded the opportunity to call witnesses and otherwise
present evidence, regardless of whether the petitioner actually introduced any evidence.”


                                              -16-
T.C.A. § 40-30-106(h). However, because there is nothing barring a defendant from bringing
an ineffectiveness of counsel claim in a direct appeal, we will proceed with our analysis of
each of the Defendant’s claims.


        Under Tennessee Code Annotated section 40-30-110(f), a defendant seeking
post-conviction relief on the basis of ineffective assistance of counsel is required to prove his
or her allegations “by clear and convincing evidence.” This same standard applies when the
claim of ineffective assistance of counsel is raised on direct appeal. State v. Burns, 6 S.W.3d
453, 461 n.5 (Tenn. 1999) (citing State v. Anderson, 835 S.W.2d 600, 607 (Tenn . Crim. App.
1992)). The factual findings entered by the trial court are conclusive unless the defendant
establishes that the evidence preponderates against those findings. Fields v. State, 40 S.W.3d
450, 457 (Tenn. 2001).


       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:


       First, the [petitioner] must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the [petitioner] by the Sixth
       Amendment. Second, the [petitioner] must show that the deficient performance
       prejudiced the defense. This requires showing that counsel’s errors were so
       serious as to deprive the [petitioner] of a fair trial, a trial whose result is
       reliable. Unless a [petitioner] makes both showings, it cannot be said that the
       conviction or death sentence resulted from a breakdown in the adversary
       process that renders the result unreliable.


Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417, 419
(Tenn. 1989).


       In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To prevail
on a claim of ineffective assistance of counsel, a petitioner must show that “counsel’s
representation fell below an objective standard of reasonableness.” House v. State, 44 S.W.3d

                                              -17-
508, 515 (Tenn. 2001) (citing Strickland, 466 U.S. at 688 (1984)).


        When evaluating an ineffective assistance of counsel claim, the reviewing court should
judge the attorney’s performance within the context of the case as a whole, taking into account
all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753 S.W.2d 148,
149 (Tenn. Crim. App. 1988). The reviewing court must evaluate the questionable conduct
from the attorney’s perspective at the time. Strickland, 466 U.S. at 690; Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). In doing so, the reviewing court must be highly deferential and
“should indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Burns, 6 S.W.3d at 462. Finally, we note that a
defendant in a criminal case is not entitled to perfect representation, only constitutionally
adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn. Crim. App. 1996). In
other words, “in considering claims of ineffective assistance of counsel, ‘we address not what
is prudent or appropriate, but only what is constitutionally compelled.’” Burger v. Kemp, 483
U.S. 776, 794 (1987) (quoting United States v. Cronic, 466 U.S. 648, 665 n.38 (1984)).
Counsel should not be deemed to have been ineffective merely because a different procedure
or strategy might have produced a different result. Williams v. State, 599 S.W.2d 276, 279-80
(Tenn. Crim. App. 1980). The fact that a particular strategy or tactic failed or hurt the defense
does not, standing alone, establish unreasonable representation. House, 44 S.W.3d at 515
(citing Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)). However, deference to matters of
strategy and tactical choices applies only if the choices are informed ones based upon
adequate preparation. House, 44 S.W.3d at 515.

        If a defendant shows that counsel’s representation fell below a reasonable standard,
then the defendant must satisfy the prejudice prong of the Strickland test by demonstrating
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694; Nichols v. State, 90
S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must be “sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694; Harris v. State, 875 S.W.2d 662,
665 (Tenn. 1994).


                     1. Failure to call Officer Heishman as a Witness


      The Defendant alleges Counsel was ineffective because at trial he failed to call Officer
Heishman to testify and present the video of the traffic stop. The State responds that
Counsel’s actions reflect a trial strategy and, thus, the trial court properly denied the
Defendant relief on this basis.


                                               -18-
       The trial court made the following findings as to this claim:


        I [] accredit [Counsel’s] testimony that [the Defendant] and [Counsel]
        discussed it and you were in agreement with that. In fact . . . I was sitting here
        noting that right before you were put . . . under oath to testify about your
        decision not to testify, [Counsel] said, “You know, I have subpoenaed the
        officer, Crystal Heishman. I did call her and then I called her off. I’ve
        informed the prosecutor that since she was under subpoena if she desired her
        to be here that she could, that she would still be available but she also
        indicated it was okay to let her go.” And so obviously the [D]efendant was
        aware that [Counsel] had made the decision to call [Officer Heishman] off and
        so . . . that’s why I accredit [Counsel’s] testimony that he spoke with [the
        Defendant] about that.”


The trial court further noted that Officer Heishman’s testimony that she noticed blood on the
victim’s arm and that the victim cried during the traffic stop was never presented to the jury,
but it would have been had Officer Heishman testified at trial and/or the video recording had
been played for the jury.


        At the motion for new trial hearing, Counsel testified that, based upon his multiple
discussions with Officer Heishman, he believed her testimony would suggest to the jury that
the Defendant tried to “cover up” what really happened. Counsel based this upon his
impression that Officer Heishman felt “embarrassed” and believed the Defendant and victim
lied to her. Counsel testified that Officer Heishman made it clear that she should not have
released the Defendant and victim that night. Additionally, our review of the video recording
of the traffic stop reveals Officer Heishman asking the victim about blood on her arm and why
the victim was crying during the traffic stop. The video shows the Defendant cutting off the
victim’s response to the officer’s question, telling the officer that the victim engaged in a
physical altercation with another female at Club Up. At trial, there was no evidence of an
altercation between the victim and another female. Counsel said that he subpoenaed Officer
Heishman because he believed it was the only way to introduce the traffic stop due to the
victim’s claim of amnesia. Upon cross-examination at trial, however, the victim testified as
to the pertinent portions of the traffic stop. Based upon this testimony, Counsel said that he
no longer needed Officer Heishman’s testimony about the traffic stop. Additionally, the trial
court accredited Counsel’s testimony that he first spoke with the Defendant about the decision
to not call Officer Heishman to testify and that the Defendant agreed.




                                              -19-
        We conclude that Counsel’s decision not to call Officer Heishman was a trial strategy
based upon an informed choice. Moreover, at the time of trial, the Defendant agreed with this
trial strategy. Further, the Defendant failed to show how Counsel’s decision not to call
Officer Heishman to testify prejudiced his defense. The Defendant is not entitled to relief as
to this issue.


                  2. Failure to Call Kingsport Police Officers to Testify


        The Defendant alleges that Counsel was ineffective for failing at trial to call, as
witnesses, the Kingsport Police officers present when one officer requested that the Defendant
and the victim go to the police station. The Defendant asserts that these officers would have
testified that they allowed the victim to ride to the police station with the Defendant and that
the victim said that she was not kidnapped. The State responds that the Defendant waived this
issue due to his failure to call any of these officers at the motion for new trial hearing. We
agree with the State.


        “When a [defendant] contends that trial counsel failed to discover, interview, or present
witnesses in support of his defense, these witnesses should be presented by the [defendant]
at the evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990).
If he fails to do so, he generally fails to establish ineffective assistance of counsel. Id. The
reviewing court may not speculate “on the question of . . . what a witness’s testimony might
have been if introduced” at trial. Id.; see also Wade v. State, 914 S.W.2d 97, 102 (Tenn.
Crim. App. 1995). Thus, we conclude that the Defendant failed to demonstrate that Counsel
was ineffective in this respect. The Defendant is not entitled to relief as to this issue.


         3. Failure to File Motions to Suppress Statements of Hill and Bishop


        The Defendant claims that he received the ineffective assistance of counsel at trial
because Counsel failed to file motions to suppress Hill’s and Bishop’s police statements
due to their intoxication at the time they made the statements. The State responds that
Hill’s and Bishop’s police statements were never entered at trial.


       Hill and Bishop both testified at trial and acknowledged that they gave statements at
the police department; however, these statements were never introduced at trial. On cross-
examination, the jury heard Counsel question these witnesses about their intoxication that
night and both witnesses readily agreed to being intoxicated. Thus, we conclude that the

                                              -20-
Defendant failed to demonstrate that Counsel was deficient in this respect. The Defendant
is not entitled to relief as to this issue.


                        4. Cross-examination of Officer Makowski


        The Defendant next contends that he received the ineffective assistance of counsel at
trial because Counsel failed to “effectively cross-examine Officer Makowski; and his failure
to present to the jury that Madison Hill was under 21 and drinking at the time of her
statement.” The State responds that the Defendant waived this issue for failure to present
Officer Makowski as a witness during the motion for new trial hearing.


        It is incumbent upon a defendant to present evidence which he claims Counsel was
ineffective for failing to present. See Black, 794 S.W.2d at 757. Because the Defendant did
not call Officer Makowski at the motion for new trial hearing, we cannot review what Officer
Makowski’s response would have been to a question about Hill’s testimony that she was very
intoxicated the night of this incident. We note, however, that Officer Makowski testified at
trial that the women had been drinking but, at the time of their statements, they were not so
impaired as to prevent them from giving statements. Further, on cross-examination at trial,
Counsel asked Bishop about Hill’s age at the time of this incident. We conclude that the
Defendant failed to show that Counsel was deficient or that prejudice resulted. The
Defendant is not entitled to relief as to this issue.


                             5. Failure to Interview the Victim


       The Defendant asserts that he received the ineffective assistance of counsel because
Counsel failed to interview the victim prior to trial. The State responds that, because the trial
court declined to find Counsel’s performance deficient as to this issue, the trial court
implicitly accredited Counsel’s testimony that he interviewed the victim before trial. The trial
court made a finding that “everybody” believed the victim planned to testify at trial that she
had no memory of the event. Based upon the victim’s claim of amnesia, the trial court
concluded that Counsel was not deficient in this respect.


       Counsel testified that he believed he spoke with the victim before trial because he was
aware of the victim’s position that she did not remember anything from the night of these
events. On cross-examination, he acknowledged that he did not have a “rock solid
recollection” of interviewing the victim. As expected, the victim testified at trial that she did

                                              -21-
not remember the events of that evening. The Defendant has failed to show what Counsel
would have gained by interviewing a victim who had no memory of the events. The
Defendant is not entitled to relief as to this issue.


                                    6. Conflict of Interest


       The Defendant alleges a violation of his right to the effective assistance of counsel
because Counsel failed to disqualify himself from representation due to a conflict of interest.
The State responds that the Defendant failed to present evidence in support of this argument.
The trial court found that the Defendant failed to present evidence that a conflict of interest
existed.


        At the Defendant’s motion for a new trial hearing, Counsel testified that he was
unaware of any alleged conflict preventing him from representing the Defendant. Counsel
testified that he was unaware of any exchange between the Defendant and an attorney from
the Public Defender’s office in which the Defendant called the attorney a derogatory name.
Further, Counsel testified that, even had he known about this event, he did not believe it
would disqualify him from representing the Defendant.


        We conclude that the Defendant failed to show that Counsel had a conflict of interest
that would disqualify Counsel from representing the Defendant. The Defendant is not entitled
to relief as to this issue.


                            7. Failure to take Remedial Action


       The Defendant’s final claim is that Counsel failed to take remedial action after the trial
court discussed with the State the proper sequence in which to admit photographs. The State
responds that because the Defendant failed to offer any proof as to this issue at the hearing
on the motion for a new trial, he failed to prove this claim by clear and convincing evidence.
The State further argues that the Defendant raised this issue in his motion for new trial as an
issue of trial court error rather than an issue of ineffective assistance of counsel, thereby
waiving this issue as it pertains to the effectiveness of Counsel.


        The Defendant points out two occurrences at trial that are the bases for this issue.
First, the State asked Hill to narrate the video recording from Club Up. The trial court called


                                              -22-
both attorneys to the bench and asked the State how they intended to proceed, advising that
the video “speaks for itself.” The second incident occurred shortly thereafter when the State
published a picture of Hill’s injuries to the jury without following the proper procedure for
introducing the photograph into evidence. The trial court called both attorneys to the bench
and pointed out that the State had “jumped the gun” by displaying the photograph to the jury
without first entering it into evidence. The State acknowledged the error and correctly entered
the remaining photographs.


        The State is correct that in the Defendant’s motion for a new trial he argues that the
trial court’s actions prevented Counsel from making an objection. Tennessee Rule of
Appellate Procedure 3 (e) requires that all issues raised on appeal must be “specifically stated”
in a motion for a new trial, or the issue “will be treated as waived.” The grounds relied upon
must be specified with reasonable certainty in a motion for a new trial to advise the trial court
and opposing counsel of the alleged error relied upon and also to enable this Court to see that
the alleged error was presented to the trial court for correction. State v. King, 622 S.W.2d 77,
79 (Tenn. Crim. App. 1981). In this case, the trial court reviewed this issue as an error
assigned to the trial court and, thus, the Defendant has waived appellate review of this issue
as one of ineffective assistance of counsel. The Defendant is not entitled to relief as to this
issue.


                                        IV. Conclusion


      In accordance with the aforementioned reasoning and authorities, we affirm the
judgment of the trial court.


                                                     _________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE




                                              -23-